EXHIBIT 10.1

 

Execution Version

 

AZURE MIDSTREAM PARTNERS, LP
LIMITED DURATION WAIVER AGREEMENT

 

This Limited Duration Waiver Agreement (this “Agreement”) dated as of
January 13, 2017, but effective upon the date of the satisfaction of the
conditions set forth in Section 11 (the “Effective Date”), by and among Azure
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
Lenders (as defined below) party hereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, as issuing lender (in such capacity, an “Issuing
Lender”) and as swingline lender (in such capacity, the “Swingline Lender”).

 

RECITALS:

 

A.                                    The Borrower, the Administrative Agent,
the Issuing Lender, the Swingline Lender and the financial institutions party
thereto from time to time, as lenders (the “Lenders”) are parties to that
certain Credit Agreement, dated as of February 27, 2015 (as heretofore amended,
as amended by this Agreement and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.                                    The Borrower has informed the Lenders that
the Borrower will not be in compliance or expects it will not be in compliance
with Section 9.15 (Financial Covenants) of the Credit Agreement (such instance
of noncompliance being hereinafter referred to as the “Subject Default”).

 

C.                                    The Borrower, the subsidiaries of the
Borrower listed therein, the Lenders, the Issuing Lender, the Swingline Lender
and the Administrative Agent have entered into that certain Limited Duration
Waiver Agreement dated as of December 16, 2016, pursuant to which, among other
things, the Lenders waived the Subject Default for a period ending on
January 15, 2017.

 

D.                                    The Borrower has requested that the
Lenders waive the Subject Default during the period beginning on the date hereof
and ending on January 30, 2017, and the Lenders are willing to do so subject to
the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Incorporation of Recitals; Defined
Terms.  The Borrower acknowledges that the Recitals set forth above are true and
correct in all material respects.  The defined terms in the Recitals set forth
above are hereby incorporated into this Agreement by reference.  All other
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

 

2.                                      Amounts Owing.  The Borrower
acknowledges and agrees that the principal amount of Loans and LC Obligations as
of January 13, 2017, is $173,661,626.46 ($173,511,626.46 in Revolving Credit
Loans, $0 in Swingline Loans and $150,000.00 in LC Obligations), and such amount
(together with interest and fees thereon) is justly and truly owing by the
Borrower without defense, recoupment, offset or counterclaim.

 

--------------------------------------------------------------------------------


 

3.                                      Limited Duration Waiver.  Subject to the
terms and conditions contained in this Agreement, the Lenders waive the Subject
Default but only for the period (the “Waiver Period”) beginning on the date
hereof and ending on January 30, 2017 (the “Scheduled Waiver Expiration Date”). 
The foregoing waiver shall become null and void on the Scheduled Waiver
Expiration Date and from and after the Scheduled Waiver Expiration Date the
Subject Default shall constitute an Event of Default and the Administrative
Agent and the Lenders shall have all rights and remedies available to them under
the Loan Documents as a result of the occurrence of the Subject Default as
though this waiver had never been granted.

 

4.                                      Additional Agreements.  The Borrower
further agrees that:

 

(a)                                 Notwithstanding the existence of the Waiver
Period or anything contained herein or in the Credit Agreement or the Loan
Documents to the contrary, the Loans and other Secured Obligations outstanding
shall bear interest at the applicable rate per annum set forth in
Section 5.1(b) of the Credit Agreement.

 

(b)                                 Notwithstanding anything contained herein or
in the Credit Agreement or the Loan Documents to the contrary, the Borrower
shall not designate or permit to exist any Unrestricted Subsidiary.

 

(c)                                  During the Waiver Period, the Borrower’s
senior management and its financial advisors shall meet with the Administrative
Agent and the Lenders and their financial advisors from time to time as
reasonably requested by the Administrative Agent to discuss the Borrower’s
business and financial affairs and such matters as the Lenders or the
Administrative Agent may request.

 

(d)                                 The Borrower shall promptly provide such
information, correspondence, letters on intent, commitment letters, offer
letters, bids, agreements or other documents (or any drafts thereof), in each
case, concerning the marketing and sale of the Borrower and its assets and all
discussions and negotiations relating thereto, as the Administrative Agent or
any Lender shall from to time request.

 

(e)                                  The Borrower shall, not later than
January 30, 2017, enter into an agreement with respect to the sale of the
Borrower and its assets.

 

5.                                      Waiver Termination.  As used in this
Agreement, “Waiver Termination” shall mean the occurrence of the Scheduled
Waiver Expiration Date, or, if earlier, the occurrence of any one or more of the
following events: (a) any Default or Event of Default under the Credit
Agreement, in each case other than the Subject Default; (b) any failure by the
Borrower for any reason to comply with any term, condition, or provision
contained in this Agreement; or (c) any representation made by the Borrower in
this Agreement or pursuant to it proves to be incorrect or misleading in any
material respect when made.  The occurrence of any Waiver Termination or any
failure by the Borrower for any reason to comply with any term, condition, or
provision contained in this Agreement shall be deemed an Event of Default under
the Credit Agreement. 

 

2

--------------------------------------------------------------------------------


 

Upon the occurrence of a Waiver Termination, the Waiver Period is automatically
terminated and the Lenders are then permitted and entitled, with respect to the
Subject Default and any other Event of Default then in existence, under
Section 10.2 of the Credit Agreement, among other things, to accelerate the
Borrower’s indebtedness, obligations and liabilities under the Loan Documents,
and to exercise any other rights and remedies that may be available under the
Loan Documents or applicable law.

 

6.                                      Limited Waiver and Reservation of
Rights.  The Borrower acknowledges and agrees that immediately upon expiration
or termination of the Waiver Period, the Administrative Agent and the Lenders
have all of their rights and remedies with respect to the Subject Default to the
same extent, and with the same force and effect, as if the waiver contained
herein had not been granted.  The Borrower will not assert and hereby forever
waives any right to assert that the Administrative Agent or the Lenders are
obligated in any way to continue to waive the Subject Default beyond the Waiver
Period or to forbear from enforcing their rights or remedies with respect to the
Subject Default after the Waiver Period or that the Administrative Agent and the
Lenders are not entitled to act on the Subject Default after the occurrence of a
Waiver Termination as if such default had just occurred and the Waiver Period
had never existed.  The Borrower acknowledges that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Waiver Period or upon the occurrence of any Waiver Termination, Default or Event
of Default, and the Lenders and the Administrative Agent must and do hereby
specifically reserve any and all rights, remedies, and claims they have (after
giving effect hereto) with respect to the Subject Default and each other Default
or Event of Default that may occur.

 

7.                                      Acknowledgement of Liens.  The Borrower
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Document to which it is a party, and agrees
that each such Security Document will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented or
otherwise modified from time to time, and (b) acknowledges, represents, warrants
and agrees that the liens and security interests granted by it pursuant to the
Security Documents are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.

 

8.                                      Representations and Warranties.  The
Borrower hereby represents and warrants that:

 

(a)                                 after giving effect hereto, the
representations and warranties of the Credit Parties contained in the Loan
Documents are true and correct in all material respects (except to the extent
any such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects as if made on and as of such date)
on and as of the date hereof, except that any representation and warranty that
by its terms is made only as of an earlier date shall be true and correct as of
such earlier date, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date;

 

(b)                                 no Default or Event of Default has occurred
and is continuing after giving effect hereto;

 

3

--------------------------------------------------------------------------------


 

(c)                                  the execution, delivery and performance of
this Agreement are within the corporate or other power and authority of the
Credit Parties party hereto and have been duly authorized by appropriate
corporate or other action and proceedings;

 

(d)                                 this Agreement constitutes the legal, valid,
and binding obligation of the Credit Parties party hereto, enforceable in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar state
or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity;
and

 

(e)                                  there are no governmental or other third
party consents, licenses and approvals required in connection with the
execution, delivery, performance, validity and enforceability of this Agreement.

 

9                                         Loan Documents Remain Effective. 
Except as expressly set forth in this Agreement, the Loan Documents and all of
the obligations of the Borrower thereunder, the rights and benefits of the
Administrative Agent and Lenders thereunder, and the Liens created thereby
remain in full force and effect.  Without limiting the foregoing, the Borrower
agrees to comply with all of the terms, conditions, and provisions of the Loan
Documents.  This Agreement and the Loan Documents are intended by the Lenders as
a final expression of their agreement and are intended as a complete and
exclusive statement of the terms and conditions of that agreement.

 

10.                               Fees and Expenses.  The Borrower shall pay
promptly on demand all fees and expenses (including attorneys’ and financial
advisors’ fees) incurred by the Administrative Agent and its counsel in
connection with this Agreement and the other instruments and documents being
executed and delivered in connection herewith.

 

11.                               Conditions Precedent.  This Agreement is
effective as of the satisfaction of the following conditions precedent:

 

(a)                                 the Borrower, the Administrative Agent, and
the Required Lenders shall have executed and delivered this Agreement, and each
Grantor shall have executed and delivered its reaffirmation, acknowledgment, and
consent in the space provided for that purpose below;

 

(b)                                 the payment of all current legal and
financial advisor fees and expenses referred to in Section 10 above and for
which invoices have been made available to the Borrower; and

 

(c)                                  the Borrower shall have delivered or cause
to be delivered such evidence, in form and substance reasonably acceptable to
the Administrative Agent, pursuant to which the Borrower’s primary financial
advisor acknowledges that no fees or other amounts shall be payable to such
advisor by reason of this Agreement under that certain engagement letter dated
June 2, 2016, by and between such advisor and the Borrower.

 

12.                                Miscellaneous.

 

(a)                                 The Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender and each Lender party hereto does hereby
adopt, ratify and confirm the Credit Agreement, and acknowledges and agrees that
the Credit Agreement is and remains in full force and effect, and the Borrower
acknowledges and agrees that its liabilities and obligations under the Credit
Agreement and the other Loan Documents are not impaired in any respect by this
Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall constitute a Loan
Document for all purposes under the Credit Agreement and the other Loan
Documents.

 

(c)                                  This Agreement may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Agreement by facsimile transmission or e-mail
shall be effective as delivery of a manually executed counterpart hereof.

 

(d)                                 THIS AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT, THE CREDIT AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

(e)                                  This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

(f)                                   For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Credit Party
hereby, for itself and its successors and assigns, fully and without reserve,
releases and forever discharges the Administrative Agent and each Lender, their
respective successors and assigns, officers, directors, employees,
representatives, trustees, attorneys, agents and affiliates (collectively the
“Released Parties” and individually a “Released Party”) from any and all
actions, claims, demands, causes of action, judgments, executions, suits, debts,
liabilities, costs, damages, expenses or other obligations of any kind and
nature whatsoever, known or unknown, direct and/or indirect, at law or in
equity, whether now existing or hereafter asserted (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), for or because of any matters
or things occurring, existing or actions done, omitted to be done, or suffered
to be done by any of the Released Parties, in each case, on or prior to the
Effective Date and are in any way directly or indirectly arising out of or in
any way connected to any of this Agreement, the Credit Agreement, any other Loan
Document or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”). Each Credit Party, by execution hereof,
hereby acknowledges and agrees that the agreements in this Section 12(f) are
intended to cover and be in full satisfaction for all or any alleged injuries or
damages arising in connection with the Released Matters.

 

[SIGNATURE PAGES TO FOLLOW]

 

5

--------------------------------------------------------------------------------


 

This Limited Duration Waiver Agreement is entered into as of the date and year
first above written.

 

BORROWER:

AZURE MIDSTREAM PARTNERS, LP

 

 

 

 

By:

Azure Midstream Partners GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

 

Name:

Amanda Bush

 

 

Title:

Chief Financial Officer

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent, Issuing Lender, Swingline Lender, and Lender

 

 

 

 

 

 

 

By:

/s/ Barry Parks

 

Name:

Barry Parks

 

Title:

Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles S. Francavilla

 

Name:

Charles S. Francavilla

 

Title:

Managing Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michiel V.M. van der Voort

 

Name:

Michiel V.M. van der Voort

 

Title:

Managing Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Chad Stephenson

 

Name:

Chad Stephenson

 

Title:

Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Geraldine A. King

 

Name:

Geraldine A. King

 

Title:

Special Credits Risk Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President — Amegy Bank Division

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Lynn Johnston

 

Name:

Lynn Johnston

 

Title:

Sr. Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION, ACKNOWLEDGEMENT AND CONSENT

 

The undersigned, Marlin Midstream, LLC, a Texas limited liability company, and
Azure Holdings GP, LLC, a Delaware limited liability company (together, the
“Pledgors”) have executed and delivered a Pledge Agreement dated as of
February 27, 2015 to the Lenders, and the Pledgors, Marlin Logistics, LLC, a
Texas limited liability company, Turkey Creek Pipeline, LLC, a Texas limited
liability company, Marlin G&P I, LLC, a Texas limited liability company, Murvaul
Gas Gathering, LLC, a Texas limited liability company, Talco Midstream
Assets, Ltd., a Texas limited partnership, Azure TGG, LLC, a Delaware limited
liability company, and Azure ETG LLC, a Delaware limited liability company
(collectively, the “Guarantors”), have executed and delivered a Guaranty
Agreement dated as of February 27, 2015 (as may be amended, modified or
supplemented from time to time, the “Guaranty”) to the Lenders.  As an
additional inducement to and in consideration of the Lenders’ acceptance of the
Limited Duration Waiver Agreement dated as of January 13, 2017 (the “Limited
Duration Waiver”), the Pledgors and the Guarantors hereby agree with the Lenders
as follows:

 

1.                                      Each of the Guarantors consents to the
execution of the Limited Duration Waiver by the Borrower and acknowledges that
this consent is not required under the terms of the Guaranty and that the
execution hereof by the Guarantors shall not be construed to require the Lenders
to obtain the Guarantors’ consent to any future amendment, modification or
waiver of any term of the Credit Agreement except as otherwise provided in said
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guaranty are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Obligations (as defined in the Guaranty),
and its execution and delivery of this consent does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty, in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any of the other Loan Documents.

 

2.                                      Each of the Guarantors and the Pledgors
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Document to which it is a party, and agrees
that each such Security Document will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented or
otherwise modified from time to time, (b) acknowledges, represents, warrants and
agrees that the liens and security interests granted by it pursuant to the
Security Documents are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations, (c) represents and warrants that,
with respect to itself, each of the representations in Section 8 of the Limited
Duration Waiver is true and correct in all respects and (d) acknowledges and
agrees to the provisions in Section 12(f) of the Limited Duration Waiver.

 

3.                                      All terms used herein shall have the
same meaning as in the Limited Duration Waiver and the Credit Agreement, unless
otherwise expressly defined herein.

 

[SIGNATURE PAGES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

This Reaffirmation, Acknowledgement and Consent is dated as of January 13, 2017.

 

 

MARLIN MIDSTREAM, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MARLIN LOGISTICS, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MARLIN G&P I, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MURVAUL GAS GATHERING LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------


 

 

TURKEY CREEK PIPELINE, LLC,

 

a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TALCO MIDSTREAM ASSETS LTD.,

 

a Texas limited partnership

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AZURE HOLDINGS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AZURE TGG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------


 

 

AZURE ETG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

Chief Financial Officer

 

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------